Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 31, 2019

                                       No. 04-19-00202-CV

                          IN THE INTEREST OF H.E.W.M., a child,

                  From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 16-443CCL
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER
        On April 9, 2019, appellant timely requested findings of fact and conclusions of law in
this matter. See TEX. R. CIV. P. 296 (stating request for findings of fact and conclusions of law
shall be filed within twenty days after judgment is signed). When the trial court did not file the
requested findings and conclusions, appellant timely filed a notice of past due findings of fact
and conclusions of law on May 7, 2019. Id. R. 297 (stating that if court fails to timely file
findings of fact and conclusions of law party making request shall within thirty days after
original request file notice of past due findings and conclusions). At this time, the trial court has
not filed the requested findings and conclusions.

       On May 24, 2019, appellant filed a motion arguing he will be harmed and prejudiced in
the preparation of his brief without the requested findings and conclusions. Following a proper
request and reminder, the trial court’s duty to file findings of fact and conclusions of law is
mandatory in cases where findings and conclusions are appropriate. Brown v. McGonagill, 940
S.W.2d 178, 179 (Tex. App.—San Antonio 1996, no writ). The trial court’s failure to file
findings of fact and conclusions of law where a request has been made is presumed harmful
unless the record affirmatively shows no injury. Tenery v. Tenery, 932 S.W.2d 29, 30 (Tex.
1996); Brown, 940 S.W.2d at 178-80.

        Because appellant will be forced to guess the reason or reasons the trial court made its
ruling, specifically with regard to attorney’s fees, we GRANT appellant’s motion and abate the
appeal and remand the cause to the trial court. We ORDER the trial court to prepare findings of
fact and conclusions of law and file them with the trial court clerk on or before July 1, 2019.
We further ORDER the trial court clerk to prepare and file a supplemental clerk’s record with
this court containing the findings of fact and conclusions of law immediately after they are filed
by the trial court with the clerk.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court